Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 1 of11
Case: 25CO1:20-cv-02291-LCS Document#:2 Filed: 06/09/2020 Page iof5

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

ELIZABETH MARTIN PLAINTIFF

V. no. BO - 227 /

 

PATRICIA MARSHALL DEFENDANT

COMPLAINT

Plaintiff, Elizabeth Martin, files this her Complaint for Discovery and Other Relief
against the Defendant, Patricia Marshall, and in support thereof would show unto the Court the
following:

I. Plaintiff, Elizabeth Martin, is an adult resident citizen of Jackson, Mississippi
whose address is 405 Tombigbee Street, Jackson, Mississippi 39201.

2. Defendant, Patricia Marshall, is an adult resident citizen of Fresno, California
whose address is 6002 W. Fallon Ave., Fresno, California 93722.

3, The Defendant, Patricia Marshall, is a non-resident of the State of Mississippi but
has committed a tort in the State of Mississippi against a resident of the State of Mississippi and
as a result thereof may be served with process pursuant to the Mississippi Rules of Civil
Procedure.

COUNT I
4. Plaintiff, Elizabeth Martin, to the best of her knowledge, has never met the

Defendant, Patricia Marshall, and has had only limited involvement with Patricia Marshall.

EXHIBIT

—

 
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 2 of 11
Case: 25CO1:20-cv-02291-LCS Document#:2 Filed: 06/09/2020 Page 2 of 5
Elizabeth Martin has generally lived her life in a peaceful manner and has not ever disparaged the
lives or reputations of any individuals.

5. Plaintiff would show that she suffered damages as a result of the continuing
disparaging remarks made by Patricia Marshall without any known reason or justification.
Plaintiff has suffered damages as a result of the disparagement of her name and reputation.

6. Despite the fact that Elizabeth Martin does not know Patricia Marshall, and had
only limited invelvement with Patricia Marshall, on numerous occasions (beginning in January
2018 and continuing through May 29, 2020), posted disparaging and libelous remarks about
Plaintiff on several social media platforms online. Defendant, Patricia Marshall, posted photos of
Plaintiff online on numerous occasions, violating her right to privacy and causing Elizabeth
Martin intentional infliction of emotional distress. Defendant posted a manipulated photo of
Plaintiff on Defendant’s Tumblr blog on November 11, 2019. Defendant created an Instagram
account on January 3, 2020 entirely for the purpose of further defaming Plaintiff. On this
Instagram account, Defendant posted photos of Plaintiff and various social media posts of
Plaintiff without Plaintiff's permission, the intent of which was to defame Plaintiffs character.
On May 29, 2020, Defendant posted screen shots of Plaintiff’s Twitter account onto Defendant’s
Twitter, along with insulting, disparaging, and racially-charged remarks, further harassing
Plaintiff and violating her right to privacy. The posting of these photos violated the Terms of
Service and Community Guidelines for each respective social media platform.

ds Defendant also attempted to bring harm to Plaintiff by posting Plaintiffs personal
information online with the intent to further defame Plaintiff and encourage others to do her

(Plaintiff) harm. On February 7, 2018, Defendant posted Plaintiff's full name, age, undergraduate
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 3 of 11
Case: 25CO1:20-cv-02291-LCS  Document#:2 Filed: 06/09/2020 Page 3 of 5
college name, and degree path on Twitter, requesting that another Twitter account “expose”
Plaintiff. The Twitter post also contained photos of Plaintiff similarly used without Plaintiff's
permission. This intentional infliction of emotional distress caused Plaintiff worry, fear for her
(Plaintiff's) safety, and concern for possible interference mite her (Plaintiff's) legal career.

8. Defendant called Plaintiff's mother and sent a message to Plaintiffs father on
November 16, 2019, Defendant obtained Plaintiff's parents’ private cell phone numbers and
repeatedly called Plaintiff's mother on November 16, 2019. Upon answering the phone,
Plaintiff's mother was subjected to an onslaught of verbal abuse from Defendant. In the phone
call, the Defendant made numerous profanities, and threatened to get Plaintiff “kicked out of her
school in Mississippi.” This intentional infliction of emotional distress and violation of
Plaintiff's right to privacy caused Plaintiff worry, fear for her (Plaintiff's) safety, fear for
Plaintiff's parents’ safety, and concern for possible interference with her (Plaintiff's) legal career.

9. Defendant posted libelous and defamatory statements about Plaintiff's character
online on August 30, 2019, March 8, 2018, February 7, 2018, and numerous other occasions. On
August 30, 2019, Defendant posted private conversations involving Plaintiff online with intent to
defame Plaintiff's character. On numerous occasions, Defendant attempted to defame Plaintiff
through social media posts, several of which included Plaintiff's private personal information.
This intentional infliction of emotional distress and violation of Plaintiff's right to privacy caused
Plaintiff worry and emotional distress.

10. Since January 2018, Defendant has continuously harassed, threatened, defamed,
and violated Plaintiff's right to privacy with no indication of stopping. On December 3, 2019,

Plaintiff's attorney matled Defendant a cease and desist letter insisting and demanding that the
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 4 of 11
Case: 25CO1:20-cv-02291-LCS Document#:2 Filed: 06/09/2020 Page 4of5
Detendant cease the malicious and libelous conduct. Despite Plaintiffs attorney’s letter, the
Defendant continued with the defamatory conduct and intentional infliction of emotional distress.
The instances of harassment on January 3, 2020 and May 29, 2020 both occurred after Defendant
received the cease and desist letter, and Defendant shows no intention of ceasing her malicious
and defamatory conduct.

11. Asa direct result of Defendant’s intentional infliction of emotional distress and
malicious and willful conduct, Plaintiff has suffered emotional distress, worry, inability to sleep,
fear for her (Plaintiff's) safety, fear for her (Plaintiffs) parents’ safety, damages on her
(Plaintiff's) legal career, and other substantial injuries and damages.

2) Plaintiff, as a direct result of Defendant’s acts and omissions, gross and willful
conduct, defamatory statements, leaking of personal information, and the other causes of action
more specifically set out above, has suffered and will suffer damages in the amount in excess of
$100,000.00 in the future.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment of and from
the Defendant, Patricia Marshall, for Plaintiff's actual damages in an amount in excess of
$100,000.00, and punitive damages in the amount of $500,000.00, or asum sufficient to deter
Patricia Marshall from such oppressive conduct in the future; plus prejudgment interest; post
judgment interest; and all costs.

Respectfully submitted, this the qT day of re) , 2020.

Zap

He E; FERRELL, #R
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 5 of11
Case: 25CO1:20-cv-02291-LCS Document#: 2 Filed: 06/09/2020 Page 5 of5

OF COUNSEL:

WAYNE E. FERRELL, JR.

Mississippi Bar No, 5182

Attorney al Law

Law Offices of Wayne E. Ferrell, Jr, PLLC
405 Tombigbee Street

Post Office Box 24448

Jackson, Mississippi 39225-4448

(601) 969-4700
Case 3:20-cv-00460-CWR-LRA Document 1-1
CaSeCOMER SHEE 02291 TE tour TENGHEERE Bother *

Civil Case Filing Form

Filed 07/13/20 Page 6 of 11

 

File. Veah/<' 2U2U

 

 

County # a Court ID

 

 

 

 

 

(To be completed by Attorney/Party Judicial
Prior to Filing of Pleading) District (ck, ci, CO) Zoe Htemeeell
= 5 gem Local Docket [D
Mississippi Supreme Court Form AOC/Q1 Month ‘Date Year
Administrative Cffice of Courts {Rev 2009 This area to be completed by clerk Case Number if filed prior to 1/1/94
Inthe COUNTY Courtof HINDS County — judicial District

 

Origin of Suit (Place an "x" in one box only}

 

 

 

 

 

 

 

(RK Initial Filing CI Reinstated Foreign judgment Enrolled Feansfer from Other court C3 Other
[} Remanded [_] Reopencd [7] Joining Suil/Action | Appeal
Plaintiff - Party(ies) Initially Bringing Suit Should Be Entered First - Enter Additional Plaintiffs on Separate Form
individual MARTIN
Last Name First Name Maiden Name, if apsticable Mi. TeiSr Af
Check (x ] if Individual Plainitiff is acting in capacity as Executor(trix) or Administrator(trix) of an Estate, and enter style:
Estate of
Chack (x) if Individuat Planitiff is acting in cagacity as Business Owner/Operator (d/b/a) or State Agency, and enter entity
O/B/A or Agency
EBusiness
Enter legai name of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated
Check (x ) if Business Planitiff is filing suit in the name of aa entity other than the above, and enter below:
D/B/A
Address of Plaintiff, 405 TOMBIGBEE ST. JACKSON. MS 39201

 

Attorney (Name & Address) WAYNE E. FERRELL, JR. 405 TOMBIGBEE ST. Tac O MS Bar Na. 5182

Check (x } if individual Fiting Initial Pleading is NOT an attorney

 
 
 
 

Signature of Individual Filing:

 

 

 

 

 

 

 

niet I Zz a
[Defendant - Name of Defendant - Enter Additional Defenderits on Separate Form
dndividual MARSHALL PATRICIA
Last Name First Name Maiden Name, if applicable MAL Jef S/T flv
Check (x ) if Individual Defendant is acting In capacity as Executor(trix} or Administrator(trix) of an Estate, and enter style:
Estate of
Check { x) #f Individual Defendant is acting in capacity as Business Owaer/Operator (d/b/a) or State Agency, and enter entity:
0/B/A or Agency
Business

 

Enter legal name of business, corporation, partnership, agency - If Corporation, indicate the state where incorporated
__ Check (x) if Business Defendant is acting in the name of an entity other than the above, and enter below:
D/B/A

 

Attorney (Name & Address} - Hf Known MS Bar No,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 
  

 

 

 

 

 

 

 

¥

Darnages Sought: Compensatory $ Punitive $ Check (x) lf child support is contemplated as an issue fn this suit.*
*If checked, please submit completed Chifd Support information Sheet with this Cover Sheet
Nature of sult {Place an x in one box only) | Children/Minors - Non-Domestic | | Real Property
Domestic Refatians ! | Business/Commercial j [_] Adoption - Contested L_] Adverse Possession
CI Chifd Custody/Visitation L_] Accounting (Business) [-] Adoption - Uncontested L] Ejectment
| Child Support CI Business Dissolution CI Consent to Abortion Minos | Eminent Domain
rj Contempt [J] Debt Collection [LJ Removal of Minority [_] Eviction
[7] Diverce:Fault [[] Emetoyment [7] Other [[] Judicial Foreclosure
[C] Divorce: irreconcilable Oiff. [J] Forcign Judgment | Civil Rights | [7] Lien Assertion
[_] Comestic Abuse [] Garnishment Lj Elections [-] Partition
[[) Emancipation [LI] Replevin LJ Expungemeat [7] Tax Sate: Confirm/Cancel
Cj] Modification [7] Other _ [J] Habeas Corpus [_] Title Boundary or Easement
[] Paternhy } Prabate | [J Post Conviction Relief/Prisoner f7] Other
CI Property Division iL} Accounting {Probate} [oj Other _ | Torts
[_] Separate Maintenaace [7] Birth Certificate Correction [ Contract i L.] Sad Faith
[7] Termination of Parental Rights [7] Commitment LL] Sreach of Contract (CJ fraud
Cj UIFSA fe 7/1/97; formerly URESA) CI Conservatorship {T]} Mstallment Coatract (_] (oss of Consortium
Other _ [] Guardianship CI Insurance [-] Malpractice - Legal
Appeals CI Keirship CI Specific Performance Cj Malpractice - Medical
[.] Administrative Agency (_] Intestate Estate {_] Other — CL] Mass Tort
CJ County Court C] Minor's Settement | Statutes/Rules ii EC] Negligence - General
TI Hardship Petition (Driver License’ Cc) Muniment of Title CJ Sond Validation CI Negligence - Motor Vehicle
CJ Justice Court CJ Name Change CC] Civil Forfeiture CI Product Liability
| M5 Dept Employment Security | Testate Estate CJ Declaratory judgment Cc Subrogation
Ci Worker's Compensation CI Wiil Contest Ch Injunction or Restraining Order rongful Death ’
CU] Other [LJ Other [-] Other other deavaciaa prs vac

a
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 7 of 11
Case: 25CO1:20-cv-02291-LCS  Decument#:3 Filed: 06/09/2020 Page 1 of 2

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

 

ELIZABETH MARTIN PLAINTIFF

Vv, no, 2O- 2a /

PATRICIA MARSHALL DEFENDANT
SUMMONS

THE STATE OF MISSISSIPPI
TO: — Patricia Marshall
6002 W. Fallon Ave.
Fresno, CA 93722

NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT
AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS.

You are required to mail or hand-deliver a copy of a written response to the Complaint to
Wayne E. Ferrell, Jr., the attorney for the Plaintiff, whose address is Post Office Box 24448, 405
Tombigbee Street, Jackson, Mississippi 39225-4448. Your response must be mailed or delivered
within thirty (30) days from the date of delivery of this Summons and Complaint or a Judgment by
default will be entered against you for the money or other things demanded in the Complaint.

You must also file the original of your response to this Complaint with the Clerk of this
Court within thirty (30) days from the date of delivery of this Summons and Complaint.

Issued under my hand and seal of said Court, this the G day of bern gs 2020.

 
   
  
  

      

peeeePleores gs,
ho SOUS CIRCUIT CLERK
fOr 2} BY
xy Fone .
WN Wea, fae DEPUTY CLERK
(SEAL) SOS atl oy . 7
aS) COUNT ZACK WALLACE, CIRCUIT CLERK
cared at! HINDS COUNTY, FIRST DISTRICT

P. O. BOX 827
JACKSON, MS 89205
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 8 of 11
Case: 25CO1:20-cv-02291-LCS  Document#:3 Filed: 06/09/2020 Page 2 of2

TO:

PROOF OF SERVICE-SUMMONS
Patricia Marshall
6002 W. Fallon Ave.
Fresno, CA 93722

I, the undersigned process server, served the Summons and Complaint upon the person or

entity named above in the manner set forth below:

2020,

FIRST CLASS MAIL AND ACKNOWLEDGMENT SERVICE.

By mailing (by first class mail, postage prepaid), on the date stated in the attached Notice,
copies to the person served, together with copies of the form of Notice and
Acknowledgment and return envelope, postage prepaid, addressed to the sender,

 

PERSONAL SERVICE.
I personally delivered copies to on the
day of , 2020, where | found said person in County of the

State of Mississippi.

RESIDENCE SERVICE.
After exercising reasonable diligence I was unable to deliver copies to said person within
County, Mississippi. I served the Summons and Complaint onthe _ day of
, 2020, at the usual place of abode of said person by leaving a true copy of the
Summons and Complaint with , who is the .4
member of the family of the person served above the age of sixteen years and willing to
receive the Summons and Complaint, and thereafter onthe _ day of , 2020, |
mailed (by first class mail, postage prepaid) copies to the person served at his or her usual
place of abode where the copies were left.

CERTIFIED MAIL SERVICE.
By mailing to an address outside Mississippi (by first class mail, postage prepaid,
requiring a return receipt) copies to the person served.

At the time of service, I was at least eighteen years of age and not a party to this action.

This the day of , 2020,

 

PROCESS SERVER

SWORN TO AND SUBSCRIBED BEFORE ME, this the day of

 

NOTARY PUBLIC

My Commission expires:

 
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 9 of 11
Case: 25CO1:20-cv-02291-LCS Document#:4 Filed: 07/07/2020 Page 1 of 3

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT
OF HINDS COUNTY, MISSISSIPPI

 

ELIZABETH MARTIN PLAINTIFF

v. wo, QQ- 3-27 /

PATRICIA MARSHALL DEPENDANT
SUMMONS

THE STATE OF MISSISSIPPI
TO: Patricia Marshall
6002 W. Fallon Ave.
Fresno, CA 93722

NOTICE TO DEFENDANT

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT
AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS,

You are required to mail or hand-deliver a copy of a written response to the Complaint to
Wayne E. Ferrell, Jr., the attorney for the Plaintiff, whose address is Post Office Box 24448, 405
Tombigbee Street, Jackson, Mississippi 39225-4448. Your response must be mailed or delivered
within thirty (30) days from the date of delivery of this Summons and Complaint or a Judgment by
default will be entered against you for the money or other things demanded in the Complaint.

You must also file the original of your response to this Complaint with the Clerk of this
Court within thirty (30) days from the date of delivery of this Summons and Complaint.

win cog my hand and seal of said Court, this the Oy day of , 2020,
HQ ae ae ee
eS
ee

   
  

 

‘ : CIRCUIT CLERK
GK
sf {NAL
¢ -
aoe DEPUTY CLERK

wm, C Cn LERK
NALLACH, CiRcurt CI
AS COUNTY, EERST DISTRicT
Pp. 0. BOR ae’

ATTEST A TRUE COPY TAcKBOM, MS 29205
3 JUN 09 2020

ZACK WAAce cpu ER
yA DL
f OQ
Case 3:20-cv-00460-CWR-LRA Document 1-1 Filed 07/13/20 Page 10 of 11
Case: 25CO1:20-cv-02291-LCS Document#:4 Filed: 07/07/2020 Page 2 of 3

PROOF OF SERVICE-SUMMONS

TO: — Patricia Marshall
6002 W. Fallon Ave.
Fresno, CA 93722

1, the undersigned process server, served the Summons and Complaint upon the person or
entity named above in the manner set forth below:

FIRST CLASS MAIL AND ACKNOWLEDGMENT SERVICE.

By mailing (by first class mail, postage prepaid), on the date stated in the attached Notice,
copies to the person served, together with copies of the form of Notice and
Acknowledgment and return envelope, postage prepaid, addressed to the sender.

PERSONAL SERVICE.
I personally delivered copies to on the
day of , 2020, where ] found said person in County of the

State of Mississippi.

 

RESIDENCE SER VICE.
After exercising reasonable diligence | was unable to deliver copies to said person within
County, Mississippi. | served the Summons and Complaint onthe _ day of

, 2020, at the usual place of abode of said person by leaving a true copy of the
Summons and Complaint with , who is the .a
member of the family of the person served above the age of sixteen years and willing to
receive the Summons and Complaint, and thereafter on the _ day of , 2020, I
mailed (by first class mail, postage prepaid) copies to the person served at his or her usual
place of abode where the copies were left.

SY

CERTIFIED MAIL SERVICE.

By mailing to an address outside Mississippi (by first class mail, postage prepaid,
requiring a return receipt) copies to the person served.

At the time of service, | was at least eighteen years of age and not a party to this action,

Jul

This the TP. of Jw Ly 2020.
L ( AE Abs,

 

PROCESS SERVER

9 oS Ok
SWORN TO AND SUBSCRIBED BEFORE ME, this the Ltd day of fice
2020, ea e 4

. * eee Le
. ee lg
So 4 ait eeu AG LL $i oa.
o L SiN: POT hae, ity a,
PE UOTAR Site
/NOTARY P Lie *” wae
My OTSA a (

Ze £5 G B —_

.
. '
. .
Tannen!

Suaeaee
Case 3:20-cv-00460-CWR-LRA Document 1-1
Case: 25CO1:20-cv-02291-LCS

  

B Complete items 1, 2, and 3

f Print your name and address on ihe reverse
so that we can return the card to you.

fa Attach this card to the back of the mailplece, .

  

or on the front if space pertnits,

Document #: 4

Filed 07/13/20 Page 11 of 11
Page 3 of 3

Fifed: 07/07/2020

A Sign ature
Z

x ET Acldressee
B, fec :

ye by (Printed Name) © | C. Date gf Delivery
eh
Crt! YS

 

 

 

1, Article Addressed to:

(helo, Pipa BE Mee aus
VAT ou VACA

   

 

 

 

 

 

 

 

 

 

 

ET
9590 0402 2505 6306 5378 Ot

 

2, Article Number ( Hanster froin service label)

‘P0172? 0530 O01 1156 03345
PS Form 3814, duly 2015 PSN 7s30-02-000-9053

 

ne délivery address different from Item 1? Lifes
If YES. enter detivery adcress below: No

 

> rch edhe naicelin RTS 5
Tce + pei nORU REREAD TS

8. Service type
fi Adutt Signature
(CO Adult Signature Festricted Dath aed
0 Certified Mail

Gertiflad Mail Raatricted Delivery
(i Collect on Delivery

 

“Epos

¥
(3 Ralurn Reselpt far
Merchandise

2} Collect on Delivery Restricted Delivery ©) Signature Gontirmmation™

 

(0 Signature Confirmation
Restricted Daivery

“> Insured Mall
| Insured Mail Restricted Delivery
(over $500)

Domesiic Return Receipt +

 

 

 

 

FOL? 1530 0001 L134 G3535

 

 

iiiy Blale) eae

HA IEE RG

   
   
 

Positait

Hera

   
